Adel, J.
The Hutchinson River parkway consists of a four-lane roadway for vehicular traffic, with planted areas averaging about 150 feet in width on each side of the pavement. It is open to the public generally for all except commercial vehicles. It was constructed as a public agency, by public authority, with public funds, and extends for a distance of approximately sixteen miles. Three and one-half miles thereof were constructed by the State of New York with funds of the United States, allocated pursuant to the *770Federal Emergency Relief Appropriation Act of 1935. The parties are in agreement that for the part of the public way constructed with Federal funds no tolls may be charged. The road forms a connecting link in a chain of through public highways, which join it at either end and at several points along its length, giving access to the State of Connecticut and points north, the city of New York, Long Island and points south, and points in Westchester county through which it runs. Before August 21, 1939, the public way had been maintained for its whole length, open to the public generally for motor vehicle traffic, except for the exclusion of commercial vehicles, without the payment of any toll, license, tax or permit whatsoever.
The controversy arises by reason of the fact that on August 7, 1939, the board of supervisors of Westchester county passed an act, known as Local Law No. 5, providing for the collection of tolls from motorists using that portion of the parkway that was constructed without the aid of Federal funds, and that since August 21, 1939, tolls have been collected pursuant to the act.
Concededly the Legislature has power to authorize the imposition and collection of tolls on public highways. The question here is whether the county has that power with respect to the Hutchinson River parkway.
The form of government for the county of Westchester, prescribing the powers of local legislation and administration, pursuant to former section 26; of article 3  of the Constitution of the State of New York, provided for by chapter 617 of the Laws of 1937, as amended, was duly adopted by the people of the county and became operative on January 1, 1939. The Westchester county park commission is a commission created by and duly organized and existing under chapter 292 of the Laws of 1922, and acts amendatory thereof.
The express general prohibition against the imposition by local authorities of tolls for the use of public highways by motor vehicles is clear. It is found in section 54 of the Vehicle and Traffic Law, which, so far as applicable, reads as follows:
“ § 54. Local ordinances prohibited. Except as otherwise provided in this chapter, local authorities shall have no power to pass, enforce or maintain any ordinance, rule or regulation requiring from any owner of a motor vehicle or motor cycle, or from any operator or chauffeur to whom this chapter is applicable, any tax, fee, license or permit for the use of the public highways, or excluding any such owner, operator or chauffeur from the free use of such public highways, excepting such driveway, speedway or road as *771has been or may be expressly set apart by law for the exclusive use of horses and light carriages, or in any other way restricting motor vehicles or motor cycles or their speed upon or use of the public highways; or setting aside for any given time a specified public highway or any part thereof constructed in whole or in part at the expense of the State for speed contests or races or other sports, exhibitions, shows, exercises, entertainments or meetings; and no ordinance, rule or regulation contrary to or in any wise inconsistent with the provisions of this chapter, now in force or hereafter enacted shall have any effect.”
No direct authority to abrogate that prohibition has been conferred upon the county by the Westchester County Charter or any other statute. The defendants say that section 4 of said charter by inference provides such authority. We think otherwise. That section reads as follows:
“ § 4. Enumerated powers not exclusive. The enumeration of particular powers by this act shall not be deemed to be exclusive, but in addition to the powers enumerated or implied herein or appropriate to the exercise of such powers, the county shall have and may exercise all powers which under the Constitution of the State of New York it would be competent for this act specifically to enumerate, and all powers necessarily incident or fairly to be implied, not inconsistent with the provisions hereof. All powers of the county, whether expressed or implied, shall be exercised in the manner specifically provided in this act, and in all other cases, as nearly as practicable, in the manner provided by law, until such time as the board of supervisors or the county board shall have provided otherwise.”
Even after the adoption of a form of government for a county, the Legislature retains its plenary power to act in relation to counties by general law. The Vehicle and Traffic Law is a general law and applies to all local governmental agencies concerned with highways. No general grant of local administrative power will warrant the abrogation of the prohibition contained in the general law against local imposition of tolls for highway use. The principle was strongly stated by this court in Jewish Consumptives’ Relief Soc. v. Town of Woodbury (230 App. Div. 228; affd., 256 N. Y. 619), where Presiding Justice Lazansky said (p. 234): “ The authority of a municipality to abrogate State law is never implied or inferred. It is only derived from express grant, never from a general grant of power. A State policy may not be ignored by a municipality unless it is specifically empowered so to do in terms clear and explicit. (People ex rel. Kieley v. Lent, 166 App. Div. 550; affd., 215 N. Y. 626; Mills v. Sweeney, 219 id. 213; People v. *772Gilbert, 68 Misc. 48; Law v. Spartanburg, 148 S. C. 229; Schieffelin v. Dolan, 204 App. Div. 351; 43 C. J. 215-218.)”
The defendants approve the fundamental principle enunciated in the Jewish Consumptives’ Relief Society case (supra) but say that it has no application here because the Legislature, when it created the Westchester county park commission, conferred upon it the exclusive power to adopt and enforce rules, regulations and ordinances notwithstanding the provisions of any general or special law to the contrary governing the use of said park or parks and traffic in and through the same. This might be true if this highway, sixteen miles in length, be limited in character and description as a park. Subdivision 2 of section 2 of the Vehicle and Traffic Law, and section 281 of the old Highway Law, from which it was derived, defined public highways as follows:
“ 2. ‘ Public highway ’ shall include any highway, country road, county highway, State highway, State road, public street, avenue, alley, park, parkway or public place in any county, city, borough, town or village, in this State.”
By chapter 756 of the Laws of 1930 this definition was materially broadened by the substitution of what appears to be even more inclusive terms. It now reads:
“ 2. ‘ Public highway ’ shall include any highway, road, street, avenue, alley, public place, public driveway or any other public way.”
Under these definitions every public way whatever is brought within the provisions of the Vehicle and Traffic Law, and there appears to be no reason for excluding the Hutchinson River parkway therefrom.
The defendants maintain that the parkway is not a public way within the meaning of the Vehicle and Traffic Law and cite Matter of County of Westchester (H. R. Parkway) (246 N. Y. 314) as authority in support of the contention. There it was held that the very parkway involved in this controversy was not “ a street, avenue, highway or road ” within the meaning of section 90 of the Railroad Law, which specifies the procedure to be followed by which "such streets may cross steam surface railroads. Since the time of that decision (1927) the Hutchinson River parkway has become a major link in a vast system of modern interstate highways, and what was said there must be taken as limited to the determination of the question of whether it was a highway within the meaning of section 90 of the Railroad Law; but when read in connection with other statutes it is a public way within the meaning of the Vehicle and Traffic Law so far as the imposition of tolls for the use thereof by motor vehicles is concerned.
*773Our conclusion, therefore, is that the provisions of section 4 of the Westchester County Charter must clearly be limited to the purpose of granting complete power only over those matters relating solely to local affairs of the county and their administration; that the toll is forbidden by general State law and that no authority has been conferred upon the county to abrogate that prohibition. We do not reach the question whether, if section 4 of the county charter can be construed so broadly as to include the power to pass the local law under consideration, it is an invalid surrender by the Legislature of its constitutional powers.
On these conclusions the plaintiff is entitled to judgment declaring and adjudging the adoption of Local Law No. 5, imposing a toll upon the use of the Hutchinson River parkway by motor vehicles, to be in excess of the powers of the county of Westchester or of the Westchester county park commission and enjoining and restraining the imposition and collection of such tolls thereunder. Judgment for plaintiff directed to be entered accordingly, without costs.
Lazansky, P. J., Johnston and Taylor, JJ., concur; Close, J., dissents in opinion and votes to direct judgment for the defendants.